Citation Nr: 0009522	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a dental disorder, for 
the purposes of VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  His decorations include the Korean Service 
Medal with 2 bronze stars and the Combat Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for missing teeth.  


FINDINGS OF FACT

1.  The veteran has not presented any medical or clinical 
evidence showing in-service extraction of teeth or evidence 
of other dental disability which may be related to his period 
of active service.  

2.  The veteran has not alleged and the record does not 
include evidence of in-service dental trauma; and there is no 
evidence of circumstances which would qualify him for 
outpatient dental treatment under any additional category 
providing for such treatment.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a dental 
disorder, for the purposes of eligibility for VA outpatient 
dental treatment, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.381, 17.161 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for missing teeth 
so that he may receive dental treatment at VA facilities.  
According to the veteran, some "pieces" were removed during 
his active service, and the Board has interpreted this to 
mean that the veteran is claiming that either teeth or 
portions thereof were removed or extracted during his period 
of active duty.  

The Board notes that with the exception of the separation 
examination report, the veteran's service medical records are 
unavailable for review, and there is indication that if such 
records existed, they are presumed to have been destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  In cases where the service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service. 38 C.F.R. § 3.381(a) (1998).  
Subsequent to submission of all evidence and issuance of the 
Statement of the Case in October 1998, the regulations 
governing service connection and outpatient treatment of 
dental disabilities were amended, effective June 8, 1999.  
The Board will proceed with its decision despite these 
revisions, as it appears that the revised regulations include 
a substantive expansion of the bases for eligibility for 
outpatient dental treatment, and as such, the veteran and his 
claim will not be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to amendment, the regulations provided, at 38 C.F.R. § 
4.149, that treatable carious teeth and replaceable missing 
teeth could be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  This definition is 
retained in the amended regulations, but now appears at 38 
C.F.R. § 3.381(a) rather than at 38 C.F.R. § 4.149, which has 
been removed.  38 C.F.R. § 3.381 now also provides that the 
rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred in 
or aggravated in the line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (1999).  

Further, the amended regulations provide for service 
connection, for treatment purposes, of teeth filled or 
extracted more than 180 days after service entry.  The 
regulation notes, at 38 C.F.R. § 3.381(e)(3), that third 
molars will not be service-connected unless disease or 
pathology developed after 180 days or more of active service, 
or unless the removal was due to dental trauma.  In addition, 
teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.   

In addition to the dental conditions for which outpatient 
dental treatment is warranted under 38 C.F.R. § 3.381, such 
treatment may be available to the veteran under the 
provisions of 38 U.S.C.A. § 17.161, which sets forth several 
classes of eligibility therefor.  For instance, outpatient 
dental treatment on a one-time completion basis is available 
to veterans with a service-connected noncompensable dental 
disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).  

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI). 38 C.F.R. § 17.161 (1999).  For the purposes of 
determining whether a veteran has Class II(b) eligibility for 
dental care under 38 C.F.R. § 17.161, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service, including 
tooth extraction. See VAOPGCPREC 5-97 (January 22, 1997).  

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim of 
entitlement to service connection for a dental disorder is 
well grounded. 38 U.S.C.A. § 5107(a).  To be well-grounded, 
the claim must be plausible, one which is meritorious on its 
own or capable of substantiation. See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

A well-grounded claim requires competent evidence of current 
disability, incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
in-service injury or disease and the current disability 
(medical/dental evidence). Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to submit a well grounded claim for 
service connection for a dental disorder for the purposes of 
entitlement to VA outpatient dental treatment.  Specifically, 
the veteran has not presented any medical evidence suggesting 
that that he currently has a dental disorder or disability 
which is related to the period of active service.  As noted, 
the majority of the service medical records are unavailable 
for review, and thus, the Board does not have a record of the 
veteran's dentition at the time of induction.  The September 
1952 separation examination report shows that teeth numbers 
3, 5, 31, and 30 were missing on the right, and teeth numbers 
14, 15, 18, and 19 were missing on the left.  In addition, 
tooth number 2 on the right was noted to be restorable as 
were teeth numbers 10 and 16 on the left, and tooth number 12 
on the left was noted to be nonrestorable.  However, the 
record does not include evidence showing in-service dental 
treatment, to include either tooth extraction or evidence of 
other dental treatment or trauma.  

Although the veteran contends that "pieces," were removed 
during his active duty, the record does not include any 
objective evidence of in-service tooth extraction which could 
provide the basis for a grant of service connection for the 
teeth shown to be missing at the time of separation.  As a 
result, the Board considers the claim for service connection 
for a dental disorder, to include "missing teeth," to be 
not well grounded as evidence of link, or nexus has not been 
demonstrated between any current dental disability and the 
period of service.  Therefore, entitlement to outpatient 
dental treatment may not be established under 38 C.F.R. 
§ 3.381 (1999).  

With regard to the possibility of entitlement to outpatient 
dental treatment under 38 U.S.C.A. § 1712, 38 C.F.R. 
§ 17.161, the Board finds that such treatment is not 
available to the veteran as he has failed to demonstrate 
eligibility under any of the appropriate statutory provisions 
or "classes."  Specifically, there is no evidence of in-
service dental trauma; nor has the veteran claimed to have 
sustained any dental trauma during his active duty.  The 
record shows that the veteran is a recipient of the Combat 
Infantryman Badge; however, there is no evidence indicating 
the incurrence of a dental disability as the result of combat 
service and the veteran has not contended that such trauma 
occurred.  He is clearly not entitled to dental treatment on 
a one-time completion basis as he was discharged from service 
in 1952 and initial record of a claim for dental treatment 
was not made until 1973.  Finally, it is neither claimed nor 
shown that the appellant meets any of the other dental 
treatment eligibility categories set forth in 38 C.F.R. § 
17.161.

For the reasons stated above, the Board is of the opinion 
that to the extent that a claim for service connection for a 
dental disability is a claim for outpatient dental treatment, 
the instant claim is not well grounded, with consideration of 
the appropriate regulations and pertinent amendments thereto.  
Woodson v. Brown, 8 Vet. App. 352 (1995).  Accordingly, the 
claim for service connection for a dental disorder, for the 
purposes of VA outpatient dental treatment, is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that this duty has been satisfied in that the 
veteran has been notified of the requirement to submit of a 
well grounded claim.  Furthermore, the Board notes that the 
veteran has not identified any available post-service dental 
evidence or the existence of any other dental evidence or 
opinion which might serve to render his claim well grounded.  
In light thereof, the Board finds that it would be fruitless 
to remand this claim solely for the purpose of notifying the 
veteran of the amended regulations discussed herein.  See 
Bernard, supra.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for a dental disorder, for the purposes 
of VA outpatient dental treatment.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

